Per Curiam.
Respondent was admitted to practice by this Court in 1971. He resides in the City of Albany.
*1213By decision dated September 6, 2000, this Court suspended respondent from practice indefinitely for mental incapacity. Our decision stated that respondent could apply for reinstatement when he could demonstrate that he is no longer incapacitated from practicing law (Matter of Donohue, 275 AD2d 803 [2000]).
Respondent has submitted medical opinion that he is no longer incapacitated from practicing law. He has also moved for leave to now file the required affidavit of compliance with the suspension order, which motion we grant (see 22 NYCRR 806.9 [f]).
Our examination of the papers submitted on the application indicates that respondent has substantially complied with the provisions of the order of suspension and with the Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice of law.
However, in view of all the circumstances presented, we condition respondent’s reinstatement as follows. For two years from the date of this decision, respondent shall submit to petitioner semiannual reports from his treating mental health provider assessing his continuing capacity to practice law. The first report shall be due six months from the date of this decision. Petitioner shall report to this Court any failure to submit the reports.
Mercure, J.P., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application for reinstatement is granted and respondent is reinstated to the practice of law upon the condition set forth in this decision, effective immediately.